Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.45 Madrid/Roma, 11 de abril de 2007 Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el In compliance with section 82 of Act 24/1988, Artículo 82 de la Ley 24/1988, de 28 de julio, of July 28 th , on the Securities Market, de Mercado de Valores, ACCIONA, S.A. y ACCIONA, S.A. and ENEL ENERGY ENEL ENERGY EUROPE S.r.L. EUROPE S.r.L. hereby report the following: comunican el siguiente: HECHO RELEVANTE En el día de hoy, como continuación a los Hechos Relevantes números 78.974 y 78.975, con relación a la Oferta Pública de Adquisición de acciones de ENDESA, S.A. (en adelante la  Oferta ), ACCIONA, S.A. y ENEL ENERGY EUROPE S.r.L. han presentado en la Comisión Nacional del Mercado de Valores, los correspondientes avales en garantía de las obligaciones de pago derivadas de la Oferta, de conformidad con los artículos 11 y 16 del Real Decreto 1197/1991, de 26 de julio, sobre régimen de las ofertas públicas de adquisición de valores. RELEVANT INFORMATION As of today, following the Relevant Facts number 78,974 and 78,975, regarding the Tender Offer for shares in ENDESA (hereinafter, the  Offer ) ACCIONA, S.A. and ENEL ENERGY EUROPE S.r.l., have filed with the Spanish National Securities Exchange Commission ( CNMV ), the relevant bank guarantees securing the payment obligations resulting from the Offer, in accordance with sections 11 and 16 of the Royal Decree 1197/1991, dated July 26, governing tender offers. 11 de abril de 2007 April 11, 2007 Atentamente/Yours sincerely, ACCIONA, S.A. ENEL ENERGY EUROPE, S.r.L. P.p. P.p.
